t c memo united_states tax_court mary k dues petitioner v commissioner of internal revenue respondent docket no 4370-03l filed date mary k dues pro_se john m tkacik jr for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so background the record establishes and or the parties do not dispute the following petitioner resided in st henry ohio at the time she filed the petition in this case petitioner and carl l dues mr dues who died on a date not disclosed by the record before date jointly filed a federal_income_tax tax_return for each of the taxable years return and return in the return petitioner and mr dues reported inter alia total income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure tax withheld of dollar_figure and estimated_tax payments of dollar_figure and claimed an overpayment_of_tax of dollar_figure and a refund of tax of dollar_figure in the return petitioner and mr dues reported inter alia total income of dollar_figure taxable_income of dollar_figure tax withheld of dollar_figure estimated_tax payments of dollar_figure and total_tax of dollar_figure around date petitioner and mr dues jointly filed an amended tax_return for each of the taxable years amended return and amended return in the amended return petitioner and mr dues reported inter alia taxable_income of dollar_figure total_tax of dollar_figure tax withheld of dollar_figure estimated_tax payments of dollar_figure and tax owed of dollar_figure in the amended return petitioner and mr dues reported inter alia taxable_income of dollar_figure total_tax of dollar_figure tax withheld of dollar_figure estimated_tax payments of dollar_figure and tax owed of dollar_figure in part ii explanation of changes to income deductions and credits of each of the amended tax returns for and and in an attachment to each such amended tax_return the expla- nation that petitioner and mr dues gave for amending the return and the return explanation for the amended return and for the amended return contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date respondent issued a notice of defi- ciency notice to petitioner and mr dues in which respondent determined the following deficiencies in and accuracy-related_penalties under sec_6662 a on the tax of petitioner and mr dues for each of the taxable years and year deficiency dollar_figure big_number accuracy-related_penalty under sec_6662 dollar_figure 2the explanation for the amended return and for the amended return contained statements contentions arguments and requests that are very similar to the types of statements contentions arguments and requests contained in the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner4 did not file a petition in the court with re- spect to the notice relating to taxable years and on date respondent assessed petitioner’s tax as well as an accuracy-related_penalty under sec_6662 and interest as provided by law for each of the taxable years and respondent’s assessment for each of the taxable years and we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s respective unpaid liabilities for and on a date not disclosed by the record that was within days after the date on which respondent made respondent’s assess- ment for each of the taxable years and respondent issued to petitioner a notice of balance due with respect to petitioner’s respective unpaid liabilities for and as required by sec_6303 on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to taxable years and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of 4this case involves only petitioner and not mr dues for convenience we shall hereinafter refer only to petitioner and not to petitioner and mr dues tax_lien with respect to taxable years and in early date in response to the notice_of_intent_to_levy and the notice of tax_lien petitioner through her autho- rized representative mailed to respondent form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office in her form petitioner raised various challenges to respon- dent’s collection activity that respondent determined to be frivolous a settlement officer with respondent’s appeals_office settlement officer scheduled several hearings appeals_office hearings with petitioner and her authorized representative with respect to the notice_of_intent_to_levy and the notice of tax_lien petitioner and her authorized representative refused to attend any of the appeals_office hearings that the settlement officer had scheduled that was because the settlement officer refused to allow petitioner and her authorized representative to audio record any such hearing on date the appeals_office issued to peti- tioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part it has been determined that the lien filing and pro- posed levy action are sustained the internal_revenue_service has complied with code and procedural require- ments in collecting the tax an attachment to the notice_of_determination stated in pertinent part discussion and analysis were the requirements of any applicable law or proce- dure met based upon the best information available the service complied with the applicable laws and procedures in pursuing collection of the tax_liabilities the assessments were made per sec_6201 sec_6203 sec_6211 sec_6212 and sec_6213 the notice_and_demand for payment letter was mailed to the last_known_address within days of the assessment as required by sec_6303 sec_6321 provides a statutory lien when a tax- payer neglects or refuses to pay a tax_liability after notice_and_demand to be valid against third parties except for other government enti- ties a notice of lien must be filed in the proper place for filing per sec_6323 and f sec_6320 requires the irs to give notice to a taxpayer in writing no later than five working days after filing a notice of lien of the tax- payer’s right to request a hearing this notice was mailed to you irc requires the irs to give notice to a taxpayer in writing at least thirty days prior to levy action of the taxpayer’s right to request a hearing there was a balance due when the cdp_notice was issued per sec_6322 the cdp_notice was sent by certified mail return receipt requested to your last_known_address the collection statute has been suspended as the result of your cdp request the above information was verified through a review of computer transcripts and information contained in the case file what issues were raised by the taxpayer your representative declined the opportunity for a face-to-face or telephone conference because appeals does not permit recording you and your representative raised a multitude of issues in your cdp request and subsequent correspondence your primary arguments appear to be the following you are not liable for the so-called income_tax this is a frivolous position the irs has no legal authority to change the returns or to assess an amount other than what is shown on the filed returns this is a frivolous position the assessments are not valid because there is no summary record of assessment certified transcripts reflect that the additional taxes were properly assessed you never received the required notice_and_demand transcripts show that the notice_and_demand was sent to the taxpayers within days of the assessments as required by sec_6303 no treasury_department delegation of authority has been issued delegating any authority from the secretary_of_the_treasury to any irs employee to summons assess lien or levy the property of a citizen of the republic states this is a frivolous position consider whether alternative collection action would be less intrusive to the proposed enforcement action your frivolous arguments especially your position that you are not liable for the income_tax preclude the consideration of a collection alternative in response to the notice_of_determination petitioner filed with the court a petition with attachments that we consider to be part of the petition except for an argument under sec_7521 the petition and the attachments thereto contained statements contentions arguments and requests that the court finds to be frivolous and or groundless with respect to sec_7521 petitioner alleged that the refusal by the appeals_office to allow her to make an audio recording of any appeals_office hearing was improper under that section discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion respondent issued a notice_of_deficiency to petitioner with respect to taxable years and but petitioner did not file a petition with the court with respect to that notice on the instant record we find that petitioner may not challenge the existence or the amount of petitioner’s respective unpaid liabil- ities for and sec_6330 114_tc_604 goza v commissioner 5the frivolous and or groundless statements contentions arguments and requests in petitioner’s petition and the attach- ments to that petition are similar to the frivolous and or groundless statements contentions arguments and requests in the respective petitions filed with the court by certain other taxpayers see eg copeland v commissioner tcmemo_2003_46 t c where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of the internal revenue for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite we turn now to petitioner’s argument under sec_7521 that the refusal by the appeals_office to permit petitioner to make an audio recording of any appeals_office hearing was improper before she filed the petition in this case petitioner made statements and requests and advanced contentions and arguments that the court has found to be frivo- lous and or groundless in the petition and the attachments thereto petitioner persisted in advancing such frivolous and or groundless statements contentions arguments and requests consequently even though we held in 121_tc_8 that sec_7521 requires the appeals_office to allow a taxpayer to make an audio recording of an appeals_office hearing under sec_6330 we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for a hearing under sec_6320 and sec_6330 in order to allow petitioner to make such an audio recording see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determinations to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s respective unpaid liabilities for and see id based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable years and although respondent does not ask the court to impose a penalty on petitioner under sec_6673 we now consider sua sponte whether the court should impose a penalty on peti- tioner under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer's position in such a proceeding is frivolous or groundless although we shall not impose a penalty under sec_6673 on petitioner in the instant case we caution her that she may be subject_to such a penalty if in the future she insti- tutes or maintains a proceeding in this court primarily for delay and or her position in any such proceeding is frivolous or 6see kemper v commissioner tcmemo_2003_195 groundless see 82_tc_403 72_tc_1126 we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent's motion and an appropriate decision will be entered
